Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the U.S. Patent Application Ser. No 17/689,862 filed 03/08/2022 to 06/16/2022. 
Gerneral Remarks

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 8 and 18.
b.	Claims 1-20 are pending on the application.
Drawings
3.	The drawings were received on 05/30/2022.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 05/30/2022.  The information disclosed therein was considered.
Priority
5.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Specification
6.	The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/986,950 should be updated; namely, it has matured into U.S. Patent No. 11,355,189.  Appropriate correction is required.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
8. 	Claims 1-20 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19-20 of U.S. Patent No. 11,355,189 in view of Lee et al (US. 2021/00980643).  
	All of the limitation of independent pending claims 1, 8 and 18 can be found in conflicting claim 18 of US patent 11,355,189 with the exception of the additional limitation of “a controller configured to determine a selected and unselected memory cell from a memory array."”
	Lee et al discloses a resistive memory device (see Figure 3) including a memory cell array 210, the control circuit 300 and write/read circuit 400 to perform select/unselect memory cells (see paragraph 0055, the controller 300 may provide pulse signals such as a write pulse or a read pulse to the write/read circuit in response to the memory cell array 210).  It would have been obvious to include the controller to perform write/read circuit in memory cell array, disclosed by Lee et al with a resistive memory device comprising the controller perform write/read circuit, as instantly claimed  “control the perform write/read circuit” function as instantly claimed, thus providing the advantage of the control in perform write/read circuit in memory cell array.
	Claims 2-7, 9-17 and 19-20 are therefore rejected under Patent in view of Choi for the same as claims 19-20.
Application

    PNG
    media_image1.png
    340
    429
    media_image1.png
    Greyscale

Patent 11,355,189

    PNG
    media_image2.png
    441
    430
    media_image2.png
    Greyscale


Lee et al (US. 2021/0098064 A1)

    PNG
    media_image3.png
    384
    496
    media_image3.png
    Greyscale

Lee et al (US. 2021/0098064 A1)

    PNG
    media_image4.png
    337
    493
    media_image4.png
    Greyscale





Application


    PNG
    media_image5.png
    349
    440
    media_image5.png
    Greyscale

Patent 11,355,189

    PNG
    media_image2.png
    441
    430
    media_image2.png
    Greyscale

Lee et al (US. 2021/0098064 A1)

    PNG
    media_image3.png
    384
    496
    media_image3.png
    Greyscale


Lee et al (US. 2021/0098064 A1)

    PNG
    media_image4.png
    337
    493
    media_image4.png
    Greyscale





Application


    PNG
    media_image6.png
    101
    415
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    397
    433
    media_image7.png
    Greyscale

Patent 11,355,189

    PNG
    media_image2.png
    441
    430
    media_image2.png
    Greyscale


Lee et al (US. 2021/0098064 A1)

    PNG
    media_image3.png
    384
    496
    media_image3.png
    Greyscale


Lee et al (US. 2021/0098064 A1)

    PNG
    media_image4.png
    337
    493
    media_image4.png
    Greyscale



                                             Allowable Subject Matter
9.	Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hong (US. 10,991,760) discloses a memory device includes a peripheral and normal cell region.
Yoneya et al (US. 8,369,151) discloses a nonvolatile semiconductor memory device.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824